              Case 2:19-cr-00124-TLN Document 22 Filed 03/19/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00124-TLN
11
                                  Plaintiff,            [PROPOSED] ORDER GRANTING UNITED
12                                                      STATES’S MOTION FOR
                           v.                           EXTENSION OF TIME
13
     MARILYN COOK,                                      DATE: April 15, 2021
14    aka Marilyn Powell,                               TIME: 2:00 p.m.
      aka Marilyn Arinze,                               COURT: Hon. Jeremy D. Peterson
15    aka Marilyn Sunset,
16                               Defendant.
17

18          On March 16, 2021, plaintiff, the United States, requested an extension of time through and
19 including April 7, 2021, to file its response or opposition to Defendant Cook’s motion for bail review.

20          IT IS HEREBY ORDERED, that plaintiff’s request to extend its filing deadline to April 7, 2021,
21 is granted.

22

23 Dated: March 17, 2021

24

25

26

27

28
